Citation Nr: 1243819	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-40 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to March 1988.  Records indicate prior service beginning in 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran has since moved, and the claim is now properly before the RO in Houston, Texas.  

The Veteran's appeal of the May 2008 rating decision included an appeal of the denial of entitlement to service connection for posttraumatic stress disorder.  In a July 2010 rating decision, the RO granted entitlement to service connection for anxiety disorder, not otherwise specified, full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran requested a Board hearing on his September 2010 substantive appeal.  He was scheduled for a hearing before the Board at the RO in St. Paul, Minnesota in April 2012, but failed to report.  After receiving evidence the Veteran had moved, the hearing was rescheduled for October 2012 at the RO in Houston, Texas.  The Veteran again failed, without good cause, to appear for the scheduled hearing.  Therefore, his request for a Board hearing is considered to have been withdrawn.  38 C.F.R. § 20.704 (2012).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that tinnitus is related to service. 

2.  The preponderance of the evidence is against a finding that bilateral hearing loss disability is related to service. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107, 5107A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2012). 

2.  A bilateral hearing loss disability was not incurred in or aggravated by service, and sensorineural hearing loss may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110 , 1112, 1131, 1137, 5107, 5107A (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.385, 3.386 (2011);


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2007, prior to the May 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  Furthermore, the Veteran was provided a VA audio examination during the appeal.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history and rendered an appropriate opinion consistent with the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Additionally, as noted above, the Veteran declined to present testimony in support of his claims.  Thus, the duties to notify and assist have been met.

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. Sept. 14, 2009). 

Tinnitus has been defined by the Court as a ringing, buzzing noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's Illustrated Medical Dictionary 1725 (27th ed. 1988)).  Due to the subjective nature of the disorder, the Veteran, as a layperson is competent to testify as to the presence of the disorder.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz ).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a); see also VA Under Secretary for Health letter dated October 4, 1995 (it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability). 

Factual Background and Analysis

The record shows that the Veteran currently has bilateral hearing loss for VA compensation purposes and tinnitus, as reported since his July 2007 claim.  See e.g. May 2010 VA examination report.  

At the outset, the Board notes that the Veteran's claims file does not contain all of the Veteran's DD 214s.  A DD 214 for his period of service from August 1984 to March 1988 is of record.  He received an honorable discharge for this period of service, and there is a notation regarding prior continuous service from July 1980; however, the claims file does not contain a DD 214 for this prior period of service.  

Service treatment records include records from his enlistment in July 1980 to his discharge examination in February 1988.  During his July 1980 enlistment evaluation the Veteran denied a history of hearing loss.  His enlistment audiometer results included a left ear hearing threshold of 35 decibels at 4000 Hertz.  An audiogram from April 1983, included a left ear hearing threshold of 30 decibels at 4000 Hertz.  He also denied a history of hearing loss and a history of ear trouble on his February 1988 separation examination.  His separation audiometer results included a left ear hearing threshold of 30 decibels at 4000 Hertz.  He was noted to have mild hearing loss of his left ear, in the middle frequency.  There are no complaints of tinnitus in the Veteran's service treatment records, nor are there treatment records for any ear injuries or diseases.

On his July 2007 claim, the Veteran stated his tinnitus and hearing loss developed in service, and continued to the present.  In a September 2007 statement, the Veteran reported his hearing loss and tinnitus were incurred in service while he worked on flight lines, and due to service near gunships.  He additionally reported deafness and ringing in his ears after a bombing near his building during service in Germany.  The VA was able to verify that a car bomb was detonated in August 1985 at the Rheine Main Air Force Base in Germany during the time the Veteran was stationed at the base.

The claims file and Virtual VA are absent for treatment records.  The Veteran has not indicated there are any outstanding private or VA treatment records relating to his claims of entitlement to service connection for hearing loss and tinnitus.

In May 2010, the Veteran was afforded a VA examination.  He reported his bilateral tinnitus began in roughly 1983 or 1984, and was not associated with any specific incident.  He additionally noted the progressive onset of bilateral hearing loss, beginning in 1984.  He additionally reported he suffered from bilateral ear infections in 1984.  

The examiner noted the Veteran's enlistment audiogram showed mild hearing loss in the left ear.  The examiner found, after a comparison between the Veteran's enlistment and separation puretone threshold results, that he had not sustained a significant change in hearing sensitivity during active duty service.  The examiner noted the Veteran's military noise exposure, which included firearms, machine guns, helicopters, aircraft engines, and flight line noise.  The Veteran did not use hearing protection while exposed to military noise.

The examiner opined that the Veteran's hearing loss and tinnitus were not related to his military noise exposure.  The examiner noted the Veteran had "pre-existing hearing loss for the left ear" based on his enlistment audiometric test results.  The examiner additionally explained that, based on his enlistment and separation audiometric test results, the Veteran did not have a significant change in his hearing acuity for either ear during service.  "Progression of the hearing loss since leaving military service is due to factors encountered after discharge.  There is no known scientific basis for the delayed onset of noise-induced hearing loss."  The examiner cited the Institute of Medicine's study, "Noise and Military Service: Implications for Hearing Loss and Tinnitus" as support for his conclusion.  Based on the absence of evidence of an "aggravation of his left ear hearing loss" or significant shift in his right hearing acuity, the examiner opined that the Veteran's tinnitus was more likely the "result of the factors that were responsible for his pre-existing hearing loss."

Given the puretone thresholds noted at entry, the Board will first consider the presumption of soundness.  VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1).  

Here, his enlistment audiometer results included a left ear hearing threshold of 35 decibels at 4000 Hertz. The Board recognizes that the Court has observed that a threshold above 20 Hertz can be indicative of some hearing loss.  Nevertheless, the Veteran's left ear hearing loss did not meet the auditory threshold requirements for a finding of disability for VA purposes according 38 C.F.R. § 3.385.  For this reason, the Board finds that a disability was not noted at enlistment and that the presumption of soundness attaches.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; and, in the case of tinnitus, that he is competent to testify as to the presence of the disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.) 

Although the Board concedes that he was likely exposed to loud noises in service, the Board finds that the Veteran's statements regarding the onset of his hearing loss and tinnitus during service are less than credible given inconsistencies in his reports.  As noted throughout, tinnitus is a subjective condition.  Thus, the Board has considered his assertion in his September 2007 statement that his tinnitus began in service, and that he specifically reported ringing in his ears when his Air Base was bombed in August 1985.  However, during his May 2010 VA examination, he again indicated his hearing loss and tinnitus, but at that time he denied any precipitating event(s).  Furthermore, and even more significantly, the Veteran denied ear trouble and hearing loss in his 1988 separation examination.  The Board finds this contemporaneous denial of ear trouble to be far more credible than contradictory statements offered decades later.

Furthermore, just as the Veteran's hearing acuity at enlistment did not meet VA's standards for a hearing loss disability, his hearing acuity at discharge likewise did not meet VA's standards.  Thus, the Veteran did not have hearing loss disability manifest during service.  As noted above, however, the Veteran did have exposure to hazardous noise in service.  Thus, having found that there is no credible lay evidence of tinnitus or hearing loss in service or for many years after service, the question presented, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss and tinnitus, and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

In this case, the Board finds the most probative evidence to be the report of the May 2010 VA examiner.  The Board recognizes that the May 2010 VA examiner described the Veteran has having "pre-existing" left ear hearing loss, and found that this hearing loss was not "aggravated" by service.  As the Board has determined the presumption of soundness attaches for these claims, the Board has considered whether the VA examiner's indication of a pre-existing hearing loss disability and finding of no aggravation renders the opinion fatally flawed so as to warrant obtaining another.  However, the Board notes that the underlying rationale of the opinion was that there was no significant puretone threshold shift between the enlistment and separation examinations.  Therefore, the underlying rationale remains consistent with the evidence of record, and supportive of a finding that his current hearing loss is not related to service.  In addition, the Board notes that May 2010 VA examiner reviewed the Veteran's claims file, interviewed and evaluated the Veteran, and opined that his current hearing loss and tinnitus are not related to service.  The examiner included the Veteran's military noise exposure in his consideration.  As noted, while the examiner characterized the Veteran's left ear hearing loss as pre-existing, his opinion that the Veteran did not incur bilateral hearing loss in service was based on the fact that his audiometric testing results did not demonstrate a significant change in hearing acuity from 1980 to 1988.  The VA examiner further explained that the Veteran's current hearing loss and tinnitus are less likely than not related to service because of a lack of a scientific basis for delayed onset of noise-induced hearing loss.  Also, the Veteran first complained of hearing loss and tinnitus in 2007, nearly 20 years after separation from active duty.  

The Board finds the May 2010 VA examination report to be probative, as it is based on a thorough review of the Veteran's medical records and cites to relevant medical principles.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Furthermore, the opinion was obtained from a licensed medical professional rather than a lay person.

Here, while the Veteran is competent to describe his in-service noise exposure as well as his current symptoms, the Board accords his statements regarding the etiology of his disability little probative value as he is not competent to opine on such a complex medical question, and, as noted, there is no credible lay evidence of chronic symptoms having had their onset in service and having continued thereafter.  In contrast, the VA examiner provided a detailed rationale in support of his opinion that hearing loss and tinnitus were not related to service, and cited to the relevant evidence.  

In the absence of any persuasive and credible evidence that the Veteran's current hearing loss and tinnitus are etiologically related to active service, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102.   


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


